DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 05/13/2022 is acknowledged.
Claim 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inside of the chamber  to the outside of the chamber" in line 2 wherein an inside and an outside of the chamber is not referred to prior in Claim 7, nor in any claims in which Claim 7 depends from. There is insufficient antecedent basis for this limitation in the claim. For the purposes of the continued examination, "the inside of the chamber to the outside of the chamber" of Claim 7 is being treated as "an inside of the chamber to an outside of the chamber".
Claim 8 recites the limitation "one or more flange" (line 2) which is improper. For the purposes of continued examination, "one or more flange" of Claim 8 is being treated as "one or more flanges".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardero (US 1135457).
Regarding claim 1, Lombardero teaches a device (a combination smoker's kit, and more especially to a combined tobacco box, cigarette former, lighter and cigarette paper holder; pg. 1 lines 8-11; fig. 1-4) for storing and supporting a smokable sleeve (cigarette papers in receptacle 11; pg. 1, Figs. 1-3, 5, 8, 10), the device comprising: - 
a body (body A; Fig 1,2, 5, 10) defining a chamber (a receptacle 11 for receiving cigarette papers pg. 1 lines 72-73) for storing the smokable sleeve; 
a sleeve holder 20 connected to the body for supporting the sleeve in a fillable position, the sleeve holder comprising an aperture for releasably receiving the sleeve (a forming tube 20 which is located within the channel 12 and is suitably rotatably connected to the bottom of the body A; pg. 105-112).
Regarding claim 4, Lombardero teaches wherein the sleeve holder 12 (figs. 1-3, 5, 10) is integral with the body.
Regarding claim 5, Lombardero teaches wherein the sleeve holder 20 (figs. 1-3, 5, 8, 10) is releasably connected to the body.
Regarding claim 6, Lombardero teaches wherein the sleeve holder 20 is disposed either outside of the chamber or within the chamber (Figs. 1-3, 5, 10).
Regarding claim 9, Lombardero teaches wherein the aperture extends partially or fully through the sleeve holder (Figs. 1-2).
Regarding claim 11, Lombardero one or more of a funnel for filling the sleeves, a packing tool (The plunger 23 at its threaded end is formed with a head 26 and oil detaching the said plunger from the tube 20 the latter can be filled with tobacco; page 2, lines 16-26; Figs. 1, 3, 5, 8-10), a chamber for storing smokable material (Provided near the threaded end of the tube 20 is an opening 24 which is adapted for communication with the body. A so that tobacco can be delivered therefrom into the tube when desiring to form a cigarette; page 2, lines 5-9; Figs. 1, 5, 8, 10), and a chamber for storing unrolled sleeves.
Regarding claim 12, Lombardero teaches wherein the aperture is cylindrical (fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardero (US 1135457).
Regarding claim 2, Lombardero does not explicitly comprising two or more spaced apertures for receiving a sleeve or for receiving a plurality of sleeves. However it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Lombardero to correspond with that of the claimed invention for the purpose of allowing multiple cigarettes to be made simultaneously for multiple and/or heavy smokers. 
Regarding claim 3, Lombardero does not explicitly teach the device wherein the two or more spaced apertures are the same size or different sizes. However it has been held that a modification would involve a mere change in the size of a component In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified Lombardero for the purpose of allowing the user the option of a personally preferable cigarette size.
Regarding claim 10, Lombardero, wherein the body comprises a lid for enclosing the chamber (A designates a box-like body forming a container for tobacco having a lid B at its top; pg. 1, lines 54-63; Figs. 1-3, 5, 7), but does not explicitly teach the lid enveloping the chamber such that the chamber is removable from the lid. However it has been it have been held that constructing formerly integral structure in various elements involves only routing skill in art In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Lombardero for the purpose of reducing obstructions.
Claim(s) 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardero (US 1135457) as applied to claim 1 above, and further in view of Barrett (US 2015/0230520).
Regarding claim 13-14, Lombardero does not explicitly wherein the device is a rigid or resilient material wherein the resilient or rigid material is one or more of plastic, cardboard, or paper. However Barrett teaches a smoking accessory kit system comprising a tray 12 that may be constructed from plastic or like material [0017]. Since it has been held that combining prior art elements according to known device to yield predictable results is prima facie case obvious See MPEP § 2143I (A). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Lombardero to correspond with that of the claimed invention.
Regarding claim 7, Lombardero teaches lid being Suitably hinged to the body (pg. 1 lines 57-58) but does not explicitly teach wherein the sleeve holder is hingedly connected to the body and is movable from the inside of the chamber to the outside of the chamber. However Barrett teaches The plurality of attachments 21 also includes a drawer unit 23…the drawer 27 is insertable into and slidably extendable from the opening 35 [023]. Since it has been held that combining prior art elements according to known device to yield predictable results is prima facie case obvious See MPEP § 2143I (A). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Lombardero in view of Barrett to correspond with that of the claimed invention.
Regarding claim 8, Lombardero does not explicitly teach the sleeve holder further comprises: one or more flange extending from a wall of the body; and one or more internal flaps for engaging the sleeve. However Barrett discloses he splitter 62 can be coupled to the secondary tray 54 by inserting screws or other conventional fasteners through the aperture and engaging the secondary tray 54 [0054]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Lombardero in view of Barrett to correspond with the claimed invention because it has been held that combining prior art elements according to known device to yield predictable results is prima facie case obvious (See MPEP § 2143I (A)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715